DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see REMARKS, filed 03 FEBRUARY 2021, with respect to the objection to the DRAWINGS and SPECIFICATION and the 112 (b) rejections have been fully considered and are persuasive.  The objection to the DRAWINGS and SPECIFICATION and the 112 (b) rejections has been withdrawn. 
Status of Claims
Applicant has cancelled Claims 21-26.  Current pending claims are Claims 1-20 and are considered on the merits. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 FEBRUARY 2021 was filed after the mailing date of the NON-FINAL OFFICE ACTION on 05 NOVEMBER 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
NOTICE OF ALLOWABILITY
The following is an examiner’s statement of reasons for allowance:
As previously indicated in the previous Office Action, the Examiner had indicated that the claims were allowable over the prior art.  
Modular microfluidic chip systems are well known in the art, as disclosed by KAPUR, US Publication No. 2016/0123857 A1, TONER, US Patent 9,347,595 B2 and ZHOU, US Patent 7,959,875 B2. 
Each of the references cited above teach microfluidic chip including modules for performing certain tasks within the chip system but the instant invention as claim with the specifics of each module, the task performed in each module, and their connections to each other are not found or suggested in the prior art.  
The reference cited on the IDS to INGBER discloses a microfluidic chip for the treatment of a biologic material, however, the reference does not teach all of the specifics of the chip including at least the input, the window and the reservoir.  
The modular microfluidic chip system for testing a treatment agent for a predetermined biologic material, comprising: a distributor module including: an input for receiving a biologic sample, the biologic sample containing the predetermined biologic material that must be treated via one of a plurality of treatment agents; a first reservoir for holding the biologic sample containing the predetermined biologic material; a plurality of micro-pumps for pumping a portion of the biologic sample from the first reservoir into a connected module; a first module including a first plurality of parallel pathways each for testing a treatment agent of the plurality of treatment agents and determining a treatment efficacy for the predetermined biologic material within the biologic sample with respect to the treatment agent; wherein a first micro-pump of the plurality of micro-pumps pumps a first portion of the biologic sample into each of the first plurality of parallel pathways within the first module from the first reservoir; a first module connector for removeably connecting the first module to the modular microfluidic chip system, wherein the plurality of treatment agents tested by the system may be selected by selecting the first module associated with .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797